DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Applicant’s amendment filed 3/15/2022 is acknowledged. Claims 1 and 3-20 are pending. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

         Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the claimed subject matter of “the laterally extending projection of the first end portion contacts an inners stop surface disposed below the second end portion” is not support by the original disclosure. Applicant refers the surface (626) as an inner stop surface (page 4 of the applicant’s remark).  However, the inner stop surface (626) does not appear to be below the second end portion (646). Furthermore, it appears that the so called inner stop surface (626) appears to be located on a laterally facing surface spaced part from the laterally extending projection by a recessed area. Therefore, it is impossible for the laterally extending projection contacts the inner stop surface since they are claimed to be spaced apart by a recessed area. 
Regarding claims 3 and 15, the claimed subject matter of “the second end portion lacks a bifurcated fork portion at the second end portion” is not supported by the original disclosure since applicant does not describe in the original disclosure what the bifurcated fork portion is. Therefore, by excluding the bifurcated fork portion from the second end portion is not supported by the original disclosure.  Regarding claim 17, the claimed subject matter of “the laterally facing surface is a stop surface configured to engage the laterally extending projection” is not support by the original disclosure. Applicant refers the surface (626) as an inner stop surface (page 4 of the applicant’s remark).  However, it appears that the so called inner stop surface (626) appears to be located on a laterally facing surface spaced part from the laterally extending projection by a recessed area (as claimed). Therefore, it is impossible for laterally facing surface, stop surface configured to engage the laterally extending projection since they are claimed to be spaced apart by a recessed area (as claimed). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims  3 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 3 and 15, the claimed subject matter of “the second end portion lacks a bifurcated fork portion at the second end portion” renders the scope of the claim indefinite since applicant does not describe in the original disclosure what the bifurcated fork portion is. Therefore, by excluding the bifurcated fork portion from the second end portion, the scope of the claim is unclear since it is not clear what is excluded from the scope of the claim.  Regarding claim 17, the claimed subject matter of “the laterally facing surface is a stop surface configured to engage the laterally extending projection” in combination with the limitation of “a laterally facing surface spaced apart from the projection by a recessed area” (cited in claim 15 which claim 17 depends on) renders the scope of the claim indefinite. Applicant refers the surface (626) as an inner stop surface (page 4 of the applicant’s remark).  However, it appears that the so called inner stop surface (626) appears to be located on a laterally facing surface spaced part from the laterally extending projection by a recessed area (as claimed). Therefore, it is not clear how  the laterally facing surface or stop surface configured to engage the laterally extending projection while they are also claimed to be spaced apart by a recessed area. 
Claim 7 recites the limitation "the axially extending protrusion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the axially extending protrusion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 4,958,791) in view of Cheung (US 2002/0135961A1).  Nakamura discloses (figures 1, 2 and figure B shown below) a support assembly for attaching a circular object to another structure, the support assembly comprising a clip (1) having an inner perimeter that is configured to at least partially surround an outer perimeter of a circular member, the clip including a first end portion and a second end portion (3,31)  configured to engage the first end portion to hold the support assembly around the tube member in a closed position (see figure 2 and figure B below), the first end portion and the second end portion defining a seam line (distal end of 22 of the first end portion, is capable of in touch with a stopper located on the second end portion as the protrusion 31 is fully inserted inside the recess), and a lateral direction that is perpendicular to the same line; wherein the first end portion includes a lateral extending projection (21) and a laterally facing surface (see figure B) spaced apart from the laterally extending projection by a recessed area forming an undercut along a direction that is parallel to the seam line, and wherein the second end portion defines a recess (formed between hook 31 and rib 6’ shown in figure 1) configured to receive a portion (23) of the laterally extending projection (21) and the undercut remain empty after the first end portion is snapped into the second end portion (see figure B, a portion of the undercut is empty after the first end portion) and the second end portion (3) lacks bifurcated fork portion at the second end portion. 
  Regarding 15, Nakamura does not disclose a clip for attaching a heat exchanger, which having a tube member, to a frame of a machine (claim 1) and a heat exchanger assembly for a machine having a frame (claim 15).  Cheung discloses  (figures 6 and 8) a heat exchanger assembly that has a heat exchanger tube (1) and  a clip (41) to attach the tube member to a frame (4) for a purpose of retaining the heat exchanger tube on a frame. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Cheung’s teaching in Nakamura’s device for a purpose of using the clip to attach heat exchange pipes to a frame. Regarding the limitation of “a frame of a machine”, the limitation is an intended use for the heat exchanger, and the claimed support assembly does not require to have the frame of a machine.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647.  Regarding claim 19, Nakamura discloses (figure 2 and B) that the lateral extending projection has an axially extending protrusion (23) figured to be received in the recess of the second end portion (3). 

    PNG
    media_image1.png
    514
    804
    media_image1.png
    Greyscale


Figure B: the modified figure corresponds to figure 2 of Nakamura with limitations shown.



 
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Cheung as applied to claim 15 above, and further in view of  Saegusa Shigeru (US 4,790,502), hereinafter Saegusa.  Nakamura and Cheung substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the support assembly include a support member or a rubber support member configured to create a seal against the tube member and the clip.  Saegusa discloses (figure 3 and column 3, lines 9-13) a support assembly that includes a rubber support member (9) attached to an interior surface of the clip configured to create a seal against the tube member (P) and the clip (1) surrounds the support member for a purpose of allowing the clip to be tightly attaching the pipe without damaging the pipe due to the rubber support member located between the clip and the tube.  Since Saegusa is from the same field of endeavor with applicant’s invention as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date to use Saegusa’s teaching in the combination device of Nakamura and Cheung for a purpose of allowing the clip to be tightly attaching the tube without damaging the tube due to the rubber support member located between the clip and the tube. 
NOTE: the subject matter of “ the undercut remains empty after the first end portion is snapped into the second end portion and the laterally extending projection of the first end portion contacts an inner stop surface disposed below the second end portion” and “the laterally facing surface is a stop surface configured to engage the laterally extending projection”, which is rejected under 112th (a), as above, are not found in the prior art of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763